

114 S1329 IS: To remove the use restrictions on certain land transferred to Rockingham County, Virginia, and for other purposes.
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1329IN THE SENATE OF THE UNITED STATESMay 13, 2015Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo remove the use restrictions on certain land transferred to Rockingham County, Virginia, and for
			 other purposes.
	
 1.Removal of use restrictionPublic Law 101–479 (104 Stat. 1158) is amended to read as follows:  1.Removal of use restriction (a)In generalNotwithstanding any restrictions in the deed in existence on or after the date of enactment of this Act, the parcel comprised of approximately 3.03 acres of land (including any improvements to the land) transferred by the United States to Rockingham County, Virginia (referred to in this section as the County) on April 11, 1989, as described in deed book number 953 at page 600, may be used by the County as if the land had been transferred in fee simple with no use or other restrictions.
 (b)DocumentationAs soon as practicable after the date of enactment of this subsection, the Secretary of the Interior shall take such actions as are necessary to issue to the County a fee simple deed to the land described in subsection (a) with no restrictions to the use of the land..